DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 8, 10-12, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (PGPUB 20140160581) in view of Chou et al. (PGPUB 20180239109 hereinafter “Chou’9109”).



Regarding claim 1, Cho discloses a lens assembly module comprising (See in particular Figs. 2 and 7): 
a plurality of lenses configured for forming an optical image of an object (lenses 31 or 311-315), 
a lens barrel disposed around the lenses for supporting the lenses (2), and including an incident 5end (21 or end A), where light from the object enters the lens barrel, and an emergent end (Fig. 2, opposite of 21 at or near 23 or end B), where light from the object exits the lens barrel (See Figs. 2 and 7, where the optical axis is along I); and 
a first light shielding film configured for shielding stray light (Figs. 2 or 7, [0025] any of the plurality of light shielding plates, 4 or light shielding unit 5/51), and disposed in a mounting recess (each of the light shielding plates and the unit is mounted in a recessed portion of the lens barrel and within a location partially defined by their adjacent lenses), 
wherein the first light 10shielding film and the mounting recess are both annular ([0025] where 2 is a barrel, [0030] describes the light shielding plates as annular and [0033] describes the light shielding unit as comprising an annular retaining portion and [0032] describes how the light shielding unit is assembled in with the annular contact surfaces of the adjacent lenses), wherein the first light shielding film and mounting recess are both annular ([0025] where 2 is a barrel, [0030] describes the light shielding plates as annular and [0033] describes the light shielding unit as comprising an annular retaining portion and [0032] describes how the light shielding unit is assembled in with the annular contact surfaces of the adjacent lenses). 
Cho does not disclose wherein the first light shield film configured to for shielding stray light is disposed in a mounting recess, the mounting recess is defined by an emergent side surface of one lens which is closest to the emergent end, and the mounting recess is adjacent to a circumference of the lens which is closest to the emergent end. 
However, Chou’9109 teaches a similar lens barrel optical device comprising a first light shield film configured to for shielding stray light is disposed in a mounting recess (1200 and [0227]), the mounting recess is defined by an emergent side surface of one lens which is closest to the emergent end (Fig. 10 where the shape of final lens creates a recess in which 1200 recess), and the mounting recess is adjacent to a circumference of the lens which is closest to the emergent end (Fig. 10); and wherein the first light shielding film and mounting recess are both annular ([0227]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cho and Chou’9109 such that a light blocking member was placed at the emergent end of the lens system motivated by enhancing the image quality ([0227]).

Regarding claim 2, modified Cho discloses wherein a depression is defined by a circumferential surface of the lens closest to the emergent end (in Chou’9109, the peripheral edge of the most image-side surface of 1106 is an aspheric lens that is concave, which forms a depression, at the circumferential end), a surface of the depression and the inner circumferential surface of the lens barrel together define an opening (in Chou’9109, lens barrel 1900 forms a depression shown in Fig. 10 that is adjacent the depression of lens 1109), and the first light shielding film is configured to completely cover the opening (in Chou’9109 Fig. 10 element 1200 is shown covering the depressions made by the 1106 and 1900).

Regarding claim 6, modified Cho discloses wherein an outer radius of the first light 25shielding film is shorter than or equivalent to a radius of the lens closest to the emergent end (See Figs. 2 or 7 where the light shielding elements have an equivalent radius as the lens they are each adjacent. Further, with respect to Chou’9109, the depression in 1900 in which fits 1200 is not necessary to the function of 1200).

Regarding claim 8, modified Cho does not explicitly disclose wherein an angle between a side wall and a bottom of the mounting recess ranges from 93⁰ to 130⁰, and a depth of the mounting recess is deeper than 0.01mm.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on particular focal length requirements or lens fit requirements). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an angle between a side wall and a bottom of the mounting recess ranges from 93⁰ to 130⁰ and a mounting recess of at least 0.01mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the angle between the sidewall and bottom surface motivated by improving lens stability within the system.

Regarding claim 10, modified Cho discloses further comprising a second light shielding film configured for shielding stray light, and disposed between two of the lenses, wherein the second light shielding film is annular (Figs. 2 or 7, [0025] any of the plurality of light shielding plates, 4 or light shielding unit 5/51).

Regarding claim 11, Cho discloses a lens assembly module, comprising:  
5a lens barrel including (2): 
a front end being close to an object side of the lens assembly module (21 or end A); 
a rear end being close to an image side of the lens assembly module and being opposite to the front end (Fig. 2, opposite of 21 at or near 23 or end B); and 
a peripheral wall which extends along an axis from the front end to the rear end and 10surrounds the axis to define a receiving chamber (2 defines a cavity, which is made up of 22 and 24 and contains all of the lenses and light shielding elements); 
a plurality of lenses disposed in the receiving chamber in sequence along the axis between the front end and the rear end of the lens barrel (lenses 31 or 311-315), 
15a first light shielding film disposed in a mounting recess, wherein the first light shielding film and the mounting recess are both annular and coaxial with and the lens barrel ([0025] where 2 is a barrel, [0030] describes the light shielding plates as annular and [0033] describes the light shielding unit as comprising an annular retaining portion and [0032] describes how the light shielding unit is assembled in with the annular contact surfaces of the adjacent lenses).
Cho does not disclose wherein an annular mounting recess is defined by an emergent side surface of one which is closest to the rear end, and the mounting recess is adjacent to the peripheral wall of the lens barrel. 
However, Chou’9109 teaches a similar lens barrel optical device wherein an annular mounting recess is defined by an emergent side surface of one which is closest to the rear end, and the mounting recess is adjacent to the peripheral wall of the lens barrel (Fig. 10 where 1200 fits in a mounting recess in the lens as well as the lens barrel and [0227]); and wherein the first light shielding film and mounting recess are both annular ([0227]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cho and Chou’9109 such that a light blocking member was placed at the emergent end of the lens system motivated by enhancing the image quality ([0227]).

Regarding claim 12, modified Chou teaches wherein a depression is defined by a lateral side of the lens closest to the emergent end (Fig. 10 of Chou’9109), the depression and the peripheral wall of the lens barrel together define an opening (in Chou’9109, the peripheral edge of the most image-side surface of 1106 is an aspheric lens that is concave, which forms a depression, at the circumferential end), and the first light shielding film is configured to completely cover the opening (in Chou’9109 Fig. 10 element 1200 is shown covering the depressions made by the 1106 and 1900).

Regarding claim 16, modified Cho discloses wherein an outer radius of the first light shielding film is shorter than or equivalent to a radius of the lens closest to the emergent end (See Figs. 2 or 7 where the light shielding elements have an equivalent radius as the lens they are each adjacent).

Regarding claim 18, modified Cho does not explicitly disclose wherein an angle between a side wall and a bottom of the mounting recess ranges from 93⁰ to 130⁰, and a depth of the mounting recess is deeper than 0.01mm.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on particular focal length requirements or lens fit requirements). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an angle between a side wall and a bottom of the mounting recess ranges from 93⁰ to 130⁰ and a mounting recess of at least 0.01mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the angle between the sidewall and bottom surface motivated by improving lens stability within the system.

Regarding claim 20, Cho discloses further comprising a second light shielding film configured for shielding stray light, and disposed between two of the lenses, wherein the second light shielding film is annular (Figs. 2 or 7, [0025] any of the plurality of light shielding plates, 4 or light shielding unit 5/51).

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chou’9109 and further in view of Chou et al. (PGPUB 20170108627).

Regarding claim 3, modified Cho does not disclose wherein a plurality of indents are defined by an outer circumferential surface of the first light shielding film, and surfaces of the indents and an inner circumferential surface of the lens barrel together define a plurality of holes.
However, Chou teaches a similar lens barrel device including a light shielding film (100, 200, 300, 400, 500, 600 or 700) that comprises a plurality of indents are defined by an outer circumferential surface of the first light shielding film (Figs. 2A-9B all discloses different embodiments of a light shielding film that includes indentations or notches along the circumference), and surfaces of the indents and an inner circumferential surface of the lens barrel together define a plurality of holes (Fig. 10 and [0094] where each of 811, 821, 831 and 841 may be one of the light blocking members of the embodiments disclosed in Figs. 2A-9B, which would result in a hole created by the indented surface and the lens surface).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cho and Chou such that the light blocking members included indentations along the circumference motivated by prevent miss-assembling during manufacture ([0046]).

Regarding claim 4, modified Cho discloses wherein the first light shielding film includes an intact arc part ranging from 50 to 90⁰, wherein no indent is defined by the intact 20arc part (Figs. 2A-9B all discloses different embodiments of a light shielding film that include, at a minimum, a 50 degree space that includes no indentations), and the intact arc part is configured for completely covering the opening (Figs. 2A-9B all discloses different embodiments of a light shielding film that include a section that is not indented, and therefore are configured to cover a circumferential depression along these sections).

Regarding claim 13, modified Cho does not disclose wherein a plurality of indents are defined by a lateral side of the first light shielding film, and the indents and the peripheral wall of the lens barrel together define a plurality of holes.
However, Chou teaches a similar lens barrel device including a light shielding film (100, 200, 300, 400, 500, 600 or 700) that comprises a plurality of indents are defined by an outer lateral surface of the first light shielding film (Figs. 2A-9B all discloses different embodiments of a light shielding film that includes indentations or notches along the circumference), and surfaces of the indents and an inner circumferential surface of the lens barrel together define a plurality of holes (Fig. 10 and [0094] where each of 811, 821, 831 and 841 may be one of the light blocking members of the embodiments disclosed in Figs. 2A-9B, which would result in a hole created by the indented surface and the lens surface).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cho and Chou such that the light blocking members included indentations along the circumference motivated by prevent miss-assembling during manufacture ([0046]). 

Regarding claim 14, modified Cho discloses wherein the first light shielding film includes an intact arc part ranging from 50 to 90⁰, wherein no indent is defined by the intact arc part (Figs. 2A-9B all discloses different embodiments of a light shielding film that include, at a minimum, a 50 degree space that includes no indentations), and the intact arc part is configured for completely covering the opening (Figs. 2A-9B all discloses different embodiments of a light shielding film that include a section that is not indented, and therefore are configured to cover a circumferential depression along these sections).

Claims 5, 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chou’9109 and further in view of Chou and further in view of Lee et al. (PGPUB 20140293063).

Regarding claim 5, modified Cho does not disclose wherein the first light shielding film is bonded to the lens closest to the emergent end and the lens barrel by an adhesive through the holes.
However, Lee teaches a camera module wherein optical elements are fixed together via an adhesive through holes in a filter ([0090]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cho and Lee such that the holes created by the light shielding element were used to transport an adhesive for fixing the optical elements motivated by improving the stability of the optical system.

Regarding claim 9, modified Cho discloses wherein a sub-recess is defined by a bottom of the mounting recess for storing the adhesive (The combination of Cho, Matsuoka, Chou and Lee results in a annular light shielding film having indentations along its circumference that create holes for an adhesive to fix the adjacent optical elements. By this combination, the mounting recess, which is the inner sidewall of the lens barrel of Cho, would create an opposite wall to the indentation of the light shielding element. Fig. 2A shows an arc line, 142, that would be the inner sidewall of the lens barrel in that specific case. This portion of the lens barrel would constitute the sub-recess), and is adjacent to the circumference of the lens closest to the emergent end (Looking at Fig. 2A of Chou where 142 constitutes where the lens barrel sidewall would be located and Fig. 7 of Cho where the gap created by 51 and 314 is at the circumference).

Regarding claim 15, modified Cho does not disclose wherein the first light shielding film is bonded to the lens closest to the emergent end and the lens barrel by an adhesive through the holes.
However, Lee teaches a camera module wherein optical elements are fixed together via an adhesive through holes in a filter ([0090]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cho and Lee such that the holes created by the light shielding element were used to transport an adhesive for fixing the optical elements motivated by improving the stability of the optical system.

Regarding claim 19, modified Cho discloses wherein a sub-recess is defined by a bottom of the mounting recess for storing the adhesive (The combination of Cho, Matsuoka, Chou and Lee results in a annular light shielding film having indentations along its circumference that create holes for an adhesive to fix the adjacent optical elements. By this combination, the mounting recess, which is the inner sidewall of the lens barrel of Cho, would create an opposite wall to the indentation of the light shielding element. Fig. 2A shows an arc line, 142, that would be the inner sidewall of the lens barrel in that specific case. This portion of the lens barrel would constitute the sub-recess), and is adjacent to the circumference of the lens closest to the emergent end (Looking at Fig. 2A of Chou where 142 constitutes where the lens barrel sidewall would be located and Fig. 7 of Cho where the gap created by 51 and 314 is at the circumference).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chou’9109 and further in view of Huang (PGPUB 20110149417).

Regarding claim 7, Cho does not disclose wherein material of the first light shielding film includes black polyethylene terephthalate (PE).
However, Huang teaches a camera assembly comprising a lens barrel (100) and a light blocking element made of polyethylene terephthalate ([0021]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cho and Huang such that the light shielding film was made of polyethylene terephthalate motivated by reducing manufacturing costs.

Regarding claim 17, Cho does not disclose wherein material of the first light shielding film includes black polyethylene terephthalate (PE).
However, Huang teaches a camera assembly comprising a lens barrel (100) and a light blocking element made of polyethylene terephthalate ([0021]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cho and Huang such that the light shielding film was made of polyethylene terephthalate motivated by reducing manufacturing costs.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on new art. 
Regarding applicant’s remarks on page 9, the applicant states that 860 is not equivalent to a light shielding film. The office agrees, but this filter is not relied on in the rejection above.
Regarding applicant’s remarks on page 13-14, the applicant states that dustproof or waterproof is not a feature claimed in Claim 2, but is the effects achieved by the features claimed. The office respectfully disagrees. Claim 2 has the limitation that the first light shielding film is configured to completely cover the opening. Applicant states that the language results in a sealing effect. However, this language does not suggest or necessarily result in a seal for dustproofing or waterproofing the device. It is possible to completely cover something but still allow water or dust into a system due to the materials used (for example a cloth or other absorbent material may completely cover some device but it is obviously not waterproof). Further, the office recognizes that all words in a claim bust be considered (MPEP 2143.03). While elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131. If the applicant intends the technical effect of the claim to be water/dust-proofing then the applicant should amend the language to make it clear that such a technical effect is a clear result of the structure.
No interview has been performed for this application. The examiner believes that an interview may be beneficial in clarifying how the claim language is being interpreted and that there may be simple amendments that may overcome the rejection of record. For instance, the depression on the emergent side of the lens appears to make an opening between the lens and the light shielding element, not just an opening formed with the lens barrel (Applicant’s 212 could be this gap, but the light shielding element is not shown in Fig. 5). The office does not believe this amendment would make the application allowable (there are many varying configurations of lens barrels, lenses and similar light block blocking rings in the prior art), but could be used in conjunction with some other amendment to further prosecution. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872